Citation Nr: 0427860	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  04-02 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected bilateral hearing loss.


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).  



Procedural history

The veteran served on active duty from August 1977 to 
February 1982.

In September 2002, the RO received the veteran's claim of 
entitlement to service connection for bilateral hearing loss.  
In a January 2003 rating decision, the RO granted service 
connection and assigned a noncompensable rating.  The veteran 
perfected an appeal as to that decision.


FINDING OF FACT

The veteran's bilateral hearing loss is currently manifested 
by no more than level V hearing impairment in the right ear 
and level I hearing impairment in the left ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss are not met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks an increased rating for his service-
connected bilateral hearing loss.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act (VCAA) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  The 
VCAA eliminated the former statutory requirement that claims 
be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  



Standard of review

As was noted in the Introduction, the concept of a well-
grounded claim was eliminated by the VCAA.  The current 
standard of review is as follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the 
December 2003 statement of the case (SOC) of the pertinent 
law and regulations applicable to his claim.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated 
September 2002.  This letter advised the veteran of the 
provisions relating to the VCAA, to include advising him that 
he could provide medical evidence showing that his hearing 
loss was related to military service.  Specifically, he was 
advised that he could provide the names, addresses, and 
approximate dates of treatment for all VA and non-VA health 
care providers who had treated him for hearing loss.  He was 
also informed that he could provide VA authorization to 
obtain any private medical records by completing the 
appropriate forms (VA Form 21-4142), copies of which were 
enclosed with the letter.

According to VA's General Counsel, the notice provisions of 
VCAA do not apply if, in response to a decision on a claim 
for which VA has already provided the VCAA notice, the 
claimant files a notice of disagreement (NOD) that raises a 
new issue.  See VAOPGCPREC 8-2003 (December 22, 2003).  In 
September 2002, the veteran filed a claim for service 
connection for bilateral hearing loss.  He was provided a 
VCAA notice regarding this claim by means of the September 
2002 letter.  In a January 2003 rating decision, service 
connection was granted for bilateral hearing loss.  The 
veteran filed a NOD as to the assigned rating.  Therefore, in 
accordance with VAOPGCPREC 8-2003, the notice provisions of 
VCAA are not applicable as to the claim for an increased 
initial rating for bilateral hearing loss.  That is, because 
the veteran was provided with adequate VCAA notice in 
September 2002 in regards to his initial service connection 
claim, VA is not required to provide additional notice with 
respect to the subsequent "downstream" claim for an 
increased rating.  The Board therefore concludes, based on 
the VA OGC opinion, that furnishing the veteran with 
additional VCAA notice is not required.  See 38 U.S.C.A. 
7104(c) [the Board is bound in its decisions by precedent 
opinions of the chief legal officer of VA]. 

Notwithstanding the above, after the veteran perfected his 
appeal, the RO sent another letter in February 2004.  That 
letter informed him that the RO was processing his appeal and 
informed him of what the evidence must show to support his 
claim for an increased rating.  It also reiterated that VA 
would obtain government records and private medical records 
identified by him.  

The Board finds that these documents properly notified the 
veteran of the information, and medical or lay evidence, not 
previously provided to VA that is necessary to substantiate 
the claim, and properly indicated which portion of that 
information and evidence is to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  

The Board additionally notes that even though the September 
2002 letter requested a response within 30 days, and the 
February 2004 letter requested a response within 60 days, 
both also expressly notified the veteran that he had one year 
to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by VA within one year from the date notice is sent].

The veteran's claim was adjudicated by the RO in January 
2003, prior to the expiration of the one-year period 
following the September 2002 notification of the veteran of 
the evidence necessary to substantiate his claim.  However, 
this does not render the RO's notice invalid or inadequate.  
The recently enacted Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. §  ____), made effective from 
November 9, 2000, specifically addresses this issue and 
provides that nothing in paragraph (1) of 38 U.S.C.A. § 5103 
shall be construed to prohibit VA from making a decision on a 
claim before the expiration of the one-year period referred 
to in that subsection.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the initial adjudication of this claim (by 
rating decision in January 2003).  Therefore, there is no 
prejudice to the veteran in proceeding to consider the claim 
on the merits.  See Bernard v. Brown,  
4 Vet. App. 384 (1993). 

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.


Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes 
service medical records and the report of a VA examination, 
which will be described below.  The veteran has also 
indicated in an attachment to his substantive appeal that he 
has no additional evidence to submit.  

The Board also observes that the veteran was provided with 
ample opportunity to submit evidence and argument in support 
of his claim, to engage the services of a representative and 
to appear at a personal hearing if he so desired.  
See 38 C.F.R. § 3.103 (2003).  

In short, for the reasons expressed above, the Board finds 
that the development of the claim has been consistent with 
the provisions of the VCAA.  Accordingly, the Board will 
proceed to a decision on the merits as to the issue on 
appeal.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See 
Fenderson, 12 Vet. App. at 126.

Specific schedular criteria - bilateral hearing loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal hearing acuity, through Level XI for 
profound deafness.  VA audiometric examinations are conducted 
using a controlled speech discrimination test together with 
the results of a puretone audiometry test.  The vertical 
lines in Table VI (in 38 C.F.R. § 4.85) represent nine 
categories of the percentage of discrimination based on the 
controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel (dB) 
loss based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2003).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The Board notes that the veteran's claim for an increased 
rating was received in September 2002, after the amended 
regulations became effective.  Thus, the veteran's claim will 
be evaluated in accordance with the amended regulations only.  
See VAOPGCPREC 3-2000 (2000).

In this regard, the Board notes that the method described 
above using Tables VI and VII was not changed, and therefore, 
has no effect on the veteran's claim.  However, pertinent 
changes were made to 38 C.F.R. § 4.86, regarding cases of 
exceptional hearing loss.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 dB or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  The provisions of 38 C.F.R. § 
4.86(b) provide that when the puretone threshold is 30 dB or 
less at 1000 hertz, and 70 dB or more at 2000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.



Analysis

Schedular rating

The veteran seeks entitlement to a higher disability rating 
for his service-connected bilateral hearing loss.  As 
indicated above, the resolution of this issue involves 
determining the level of hearing acuity in each ear.

The only pertinent evidence obtained in connection with the 
present appeal consists of a December 2002 VA audiological 
examination.  That examination revealed the following 
puretone thresholds:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
55
60
60
LEFT
10
30
50
55
60

The average decibel loss for the right ear was 54 and the 
average for the left ear was 49.  Speech audiometry revealed 
speech recognition ability of 68 percent in the right ear and 
92 percent in the left ear.  Applying these values to the 
rating criteria results in a numeric designation of level V 
in the right ear and level I in the left ear.
Under the schedular criteria, this results in a 
noncompensable evaluation.  
See 38 C.F.R. § 4.85 (2003).

None of these test results requires consideration of 
exceptional patterns of hearing impairment under subsections 
(a) or (b) of 38 C.F.R. § 4.86 [thresholds of 55 or greater 
for all four Hertz frequencies, or 30 or less at the 1000 
Hertz frequency and 70 or greater at the 2000 Hertz 
frequency].  

Hence, applying these values to the rating criteria under the 
appropriate Tables listed in 38 C.F.R. § 4.85 results in 
numeric designations of level V in the right ear and level I 
in the left ear for a noncompensable disability rating.

The Board acknowledges that the examination reports document 
that the veteran has diminished hearing.  This is not in 
dispute; service connection is only assigned where disability 
exists.  With respect to the assignment of an increased 
rating, the question which must be answered by the Board is 
whether the schedular criteria have been met.  The schedular 
criteria are specific and, as explained above, the veteran's 
hearing loss is not of sufficient severity to warrant a 
compensable rating.  See Lendenmann, 3 Vet. App. at 349.

The veteran indicated his concern regarding the methodology 
employed by VA during the Maryland CNC portion of hearing 
testing in his Notice of Disagreement (NOD).  He contends, in 
essence, that since this test is administered "through a 
head set in a sound proof box," it does not accurately 
reflect his true level of hearing loss.  However, under the 
VA Rating Schedule, the fact that a veteran's hearing is less 
than optimal or that a hearing loss has been diagnosed in 
certain frequencies does not translate into a compensable 
disability rating.  Indeed, the Rating Schedule, which has 
been described above, makes it clear that compensation may be 
awarded only when a veteran's hearing has degraded to a 
certain measurable level, that level to be measured by use of 
Maryland CNC testing.  In this case, the level of hearing 
loss that warrants a higher disability rating has not been 
demonstrated by the application of the audiometric test 
results to the schedular criteria.  The Board is bound to 
follow the criteria in the rating schedule.  See 38 U.S.C.A. 
§ 7104(c) (West 2002).   

The veteran in essence requests the Board to accept his own 
evaluation of his hearing loss, which he judges to be 50 
percent disabling.  See the veteran's substantive appeal, VA 
Form 9, dated in January 2004.  This the Board cannot do.  
The law is clear on this point.  

Moreover, the veteran's contention appears to be that 
although his hearing is relatively good in "a sound proof 
box" he cannot hear as well in other conditions.  
See the veteran's June 2003 Notice of Disagreement.  The 
Board notes in this connection that service connection is in 
effect for tinnitus and that a 10 percent rating has been 
assigned for that disability.  The veteran is not competent 
to distinguish between symptomatology caused by hearing loss 
and that caused by tinnitus.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  In any event, the rating criteria for hearing 
loss, unlike those for tinnitus, make no provision for 
consideration of subjective complaints.

Fenderson considerations

As alluded to above, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In this case, the Board finds that at no time since the 
effective date of service connection has the veteran met or 
nearly approximated the criteria for a compensable disability 
rating for his bilateral hearing loss.  The only audiological 
examination of record is the report of the December 2002 VA 
examination.  Because this examination is the only post-
service measurement of hearing loss, it would be impossible 
to assign multiple disability ratings for given time periods.  
The veteran has not alluded to any evaluation of or treatment 
for his service-connected hearing loss which would provide 
additional evidence.  Accordingly, the Board concludes that 
staged ratings are not for application in this case.

Additional comment

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected hearing 
loss results in marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2003) [extraschedular 
rating criteria].  Accordingly, in the absence of the matter 
being raised by the veteran or adjudicated by the RO, the 
Board will not address the veteran's entitlement to an 
extraschedular rating.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In the event the veteran believes that an 
exceptional or unusual disability picture is present which 
warrants consideration of an extraschedular rating by 
appropriate VA officials, he may raise this with the RO.

Conclusion

In summary, on review of the entire evidence of record, and 
for the reasons and bases expressed above, it is the Board's 
conclusion that a preponderance of the evidence is against 
the veteran's claim of entitlement to an increased disability 
rating for his service-connected bilateral hearing loss.  The 
benefit sought on appeal is therefore denied.


ORDER

Entitlement to an increased disability rating for bilateral 
hearing loss is denied.  



                       
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



